IN THE COURT OF CRIMINAL APPEALS
OF TEXAS
                                            


NO. PD-0719-08



FRANCISCO VASQUEZ, Appellant

v.

THE STATE OF TEXAS



ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
FROM THE 13TH COURT OF APPEALS
HIDALGO COUNTY



Per curiam.  KEASLER and HERVEY, JJ., dissent.

ORDER
           The petition for discretionary review violates Rule of Appellate Procedure 68.5
because the petition exceeds 15 pages.
           The petition is struck.  See Rule of Appellate Procedure 68.6.
           The petitioner may redraw the petition.  The redrawn petition and copies must be
filed in the Court of Criminal Appeals within thirty days after the date of this order.
En banc
Delivered: October 1, 2008.
Do Not Publish